Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch electrode configurations thereof. However, none of the references alone or in combination teach: “A touch screen panel comprising: a substrate; a first connection pattern on the substrate; a second connection pattern on the substrate; a third connection pattern on the substrate; a dielectric layer covering the first connection pattern and the second connection pattern on the substrate, the dielectric layer comprising contact holes corresponding to end portions of the first connection pattern and the second connection pattern; a first sensing cell on the dielectric layer; a second sensing cell on the dielectric layer; a third sensing cell on the dielectric layer; and a fourth sensing cell on the dielectric layer; wherein the first sensing cell and the second sensing cell are arranged in a first direction, wherein the third sensing cell and the fourth sensing cell are arranged in a second direction, wherein the first sensing cell is electrically connected to the second sensing cell by the first connection pattern and the second connection pattern at which the first connection pattern and the second connection pattern are exposed by the contact holes, wherein the third sensing cell is electrically connected to the fourth sensing cell by the third connection pattern, wherein a portion of the first connection pattern is inclined at a first angle with respect to the first or second direction, and wherein a portion of the second connection pattern is inclined at a second angle different from the first angle with respect to the first direction.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626